Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 25, 33 and 36-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
              In claims 24 and 33:
              It is unclear from the claim as to what a term  “MUT” recited in these claims is since the term was not defined in the claim nor in the specification.  Is it a --micromachined ultrasonic transducer”?
              In claim 25:
              The term “the target medium”, line 1, lacks antecedent basis.  It’s noted that what early recited in claim 1 is a medium, but not a target medium.
             In claim  36:
             It is unclear what is exactly meant by the term “so that” recited in this claim 6.  Did applicant intend to recite the term as --wherein--?



              It is unclear from the claim as to how limitations recited in this claim are structurally connected or relatively operated with limitations early recited in claim 37.   Claim 40 should depend upon claim 36.
              In claims 42-45:
              It is unclear from the claim as to how limitations recited in each of these claims are structurally connected or relatively operated with limitations early recited in claim 37.   Claims 42-45, each should depend upon claim 36.
             Claims 37-39 and 41 are dependent upon claim 36, and thus are also rejected for the same reason applied to their base claim 36 above.
Allowable Subject Matter
Claims 1-23, 26-32, 34, 35, 46 and 47 are allowable over the prior art of record.
Claims 36-45 would be allowable over the prior art of record if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 24, 25 and 33 would be allowable over the prior art of record with their respective base claim  if written to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 1-47 are allowable over the prior art of record because the prior art of record including US 5,974,884 as the closest prior art, which is directed to a similar subject matter of the claimed invention, mainly includes an impedance matching device (see matching layer 3in Fig. 1) having an impedance matching body comprising a first side (see side with first acoustic matching material) and an opposite second side (see side with second acoustic matching material), the 
            However, there is at least a difference between the closest prior art and the claimed invention is that the closest prior art fails to disclose the claimed feature including the impedance matching body that comprises microstructures comprising structural extents of at most 500 nm (not greater than 500 nm)  along at least one spatial direction, as recited in each of claims 1, 28, 34, 36, 46 and 47.
             Other prior art of record are also directed to a similar concept of the claimed invention, but none of them suggests nor fairly teaches any feature or obvious improvement that is directed to  the claimed features identified above as the difference between the closest prior art and the claimed invention so that it can be relied upon to modify the closest prior art to derive the claimed invention as recited in each of claims 1, 28, 34, 36, 46 and 47.  Therefore, claims 1, 28, 34, 36, 46 and 47 are allowable over the prior art of record, and dependent claims 2-27, 29-33, 35 and 37-45 are also allowable over the prior art of record for the same reason as of their respective base claim.
                                                                 Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to a impedance matching device having first side , second side and a plurality of structures provided therein for matching acoustic impedance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG V TRAN/Primary Examiner, Art Unit 2688